PD-1195-15
                        PD-1195-15                     COURT OF CRIMINAL APPEALS
                                                                       AUSTIN, TEXAS
                                                     Transmitted 9/15/2015 10:49:09 PM
                                                        Accepted 9/16/2015 1:40:34 PM
               CAUSE NO. 03-13-00595-CR                                 ABEL ACOSTA
                                                                                CLERK
STATE OF TEXAS              §   IN THE COURT


VS.                           §     OF CRIMINAL APPEALS


JOSEPH EDWARD MCKENZIE        §     OF TEXAS

               MOTION TO EXTEND TIME TO FILE
             PETITION FOR DISCRETIONARY REVIEW
TO THE HONORABLE JUDGES OF SAID COURT:
Now comes JOSEPH EDWARD MCKENZIE, appellant in the

above-styled and numbered cause, and moves for an
extension of time of 30 days to file a petition for
discretionary review, and for good cause shows the
following:

                              I.

   This case is on appeal from the       3 rd Court of Appeals

in Cause No.      03-13-00594-CR,    Styled : JOSEPH EDWARD
MCKENZIE V. STATE OF TEXAS.
                             II.
   The original case below was styled the STATE OF TEXAS

V. JOSEPH EDWARD MCKENZIE and numbered 2008R-073 in the
155th District Court.




                                        September 16, 2015
                            III.
  Appellant had been placed on Deferred Adjudication
Probation or the offense of possession of a controlled
substance. On July 31, 2013, Appellant's was determined
by the court, after hearing to be in violation of his

Deferred Adjudication. He was adjudicated guilty and
sentence was imposed at twenty years in the
Institutional Division of the Texas Department of
Criminal Justice on July 31, 2013 by the Honorable Jeff
Steinhauser, Judge in the 155th District Court of
Fayette County.
                             IV.

   Appeal was had to the Third Court of Appeals.
On August 5, 2015, the Third Court of Appeals
affirmed appellant's conviction in the above cause.
The Petition for Discretionary Review was therefore
due on September 5, 2015. This is appellant's first
request to extend the time of filing of his Petition
for Discretionary Review.


                               V.

     Appellant's counsel now requests an extension of

time of 30 days from the date the PDR was due to October
5, 2015, for reasons that follow.
                           VI.
   Counsel has been unable to complete Appellant's PDR
within the required time period. Appellant relies on

the following facts as good cause for his requested
extension of the time for filing:
                           VII.
   Counsel is a solo practitioner, under contract for
all services criminal and juvenile services in Austin

County(with two other attorneys). Further, counsel has
been set in the following court matters in the courts
indicated since the time the prior extension was
granted:

8-11-15-ACD-MOORE,C-CAMACHO,BATES,CAMPBELL,WARD,HOES,
MILES,TAYLOR,GLASER,THOMPSON,PATEK,TAN PT-NELSON,COOK
           WCD-DANIELS
8-13-15-ACCL-HARRIS,BRYANT,S-JONES,R-JONES,DAVIS
8-25-15-ACD-PRESSWOOD,MADISON,GARZA,TESAR,WALLACE,

D-CAMACHO,HOES,MOORE

8-27-15-ACCL-HILL, JONES
8-31-15-ACD-PICKRON TRIAL (MURDER CASE)
9-8-15-ACD-TARVER,
9-10-15-ACCL-CAMPBELL,THORPE,OLVERA
9-11-15-WCD-HOUSTON-SENT-HRG
       Further, counsel is set in the following proceeding
from today's date to the requested extension date.
9-17-15-CUTBIRTH
9-21-15-ACCL-THOMAS
9-22-15-ACD-WARD,CASTRO,GALLEGOS,PENRICE,
        CAMPBELL,ANDRUS

9-24-15-ACCL-MCANDREWS-CUSTODY HRG
      Moreover Counsel has a PDR due on September 28 in

Cause No. : COA NO. 01-14-00431-CR, Styled :MARIANNE
MAREK V. STATE.



WCD506       - WALLER COUNTY 506TH DISTRICT COURT
ACD          - AUSTIN COUNTY 155TH DISTRICT COURT
ACCL         - AUSTIN COUNTY COURT AT LAW
    WHEREFORE, PREMISES CONSIDERED, appellant respect-
fully requests an extension of 30 days from the due date
to file his petition for discretionary review.


                          Respectfully submitted,
                          CALVIN GARVIE
                          POST OFFICE BOX 416
                          BELLVILLE, TEXAS 77418
                              (979) 865 - 5456

                          BY:/s/ Calvin Garvie
                             CALVIN GARVIE
                             STATE BAR NO.:07714300
                             TEXATTYCG@AOL.COM
                             ATTORNEY FOR DEFENDANT



                 CERTIFICATE OF SERVICE
I hereby certify that a true copy of this extension
request was delivered or sent to the offices of the
Austin County District Attorney, One East Main,
Bellville, Texas 77418 and the State Prosecuting
Attorney, P.O. Box 12405, Austin, Texas 78711 on
September 15, 2015 by e-mail or fax.

                          BY:/s/ Calvin Garvie
                             CALVIN GARVIE
STATE OF TEXAS                                      §
                                                    §
COUNTY OF AUSTIN                                    §
                                                AFFIDAVIT
    BEFORE ME, the undersigned authority, on this day
personally appeared CALVIN GARVIE, who after being duly
sworn stated:
    "I am the attorney for the appellant in the
    above numbered and entitled cause. I have read
    the foregoing MOTION TO EXTEND TIME TO FILE
    PETITION FOR DISCRETIONARY REVIEW and swear
    that all of the allegations of fact contained
    therein are true and correct to the best of my
    knowledge."

                                                  CALVIN GARVIE
                                                  Affiant


    SUBSCRIBED                      AND          SWORN      TO    BEFORE   ME   on

September 13, 2015, to certify which witness my hand and

seal of office.


    As,trA:,,,„      LIZZIE R. WILLIAMS
                                                             1>
                                                             blic, State of Texas
    (0.1.• •    Notary Public, State of Texas
            -/ My Commission Expires
                       June 25, 2018